Order, Supreme Court, New York County (Walter Schackman, J.), entered April 13, 1995, which granted defendants’ motion for summary judgment dismissing the complaint, and denied plaintiff’s cross motion for summary judgment, unanimously affirmed, without costs.
Defendants complied with their bylaws in denying plaintiff a renewal of his contract and promotion in their residency training program. They are therefore immune from civil liability under Public Health Law § 2805-j (2), which became effective before plaintiff commenced this action, albeit after he left the training program, and which therefore applies (cf., Matter of St. Vincent’s Hosp. & Med. Ctr. v New York State Div. of Hous. & Community Renewal, 109 AD2d 711, 712, affd 66 NY2d 959). Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.